                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GEORGE KELLER,                                    )
                                                   )
                   Plaintiff,                      )
                                                   )
 vs.                                               )   Case No. 18-cv-01117-JPG
                                                   )
 FRANKLIN COUNTY,                                  )
 ANDREW PRUSACZYK, and                             )
 DAVID HOUSE,                                      )
                                                   )
                   Defendants.                     )

                                           JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that all claims in this case against

defendants Franklin County, Andrew Prusaczyk, and David House are dismissed with prejudice

and with each party to bear his own costs.

           DATED: January 27, 2020

                                               MARGARET M. ROBERTIE, CLERK

                                               By: s/ Tina Gray
                                                      Deputy Clerk

APPROVED: s/J. Phil Gilbert
          J. PHIL GILBERT
          United States District Judge
